Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the non-provisional application filed 10/10/2019.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claim, 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.  Claim 20 recites advancing a distal end of the middle cannula through the atrial septum. 
The Office agrees the art of record fails to teach or suggest these features.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2009/0125097 (Bruszewski et al.)		
Regarding claims 1, 4 Bruszewski  et al. discloses as shown in Figures 5, 24-26, 28-30 a telescoping needle assembly, comprising: an outer cannula (outer member 204, see paragraph [0038]) ; a needle (hollow needle 202, see paragraph [0049]) telescopically disposed within the outer cannula; see Figures 26, 29 and paragraph [0111]; and a handle (needle actuator handle 2300, see paragraph [0109]) operatively coupled to the outer cannula and the needle, wherein the handle comprises a locking member (spring-loaded locking member 2320) configured to lock the needle in a retracted position, wherein a distal end of the needle is sharp. See paragraph [0109];
Regarding claim 2, Bruszewski discloses a middle cannula (inner member 202, see paragraph [0038]) telescopically disposed within the outer cannula, wherein the needle is telescopically disposed within the middle cannula. 
Regarding claim 8, Bruszewski discloses wherein when the needle is in the retracted position a distal end of the needle does not extend beyond a distal end of the outer cannula. See paragraph [0112].
Regarding claims 13, 14  Bruszewski discloses wherein the locking member provides tactile and audible feedback when changing from a locked state to an unlocked state, wherein the locking member comprises a resilient member configured to retain the locking member in a locked state.

Claim(s) 1, 2, 4, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2009/0163942 (Cuevas et al.)		
Regarding claims 1, 4 Cuevas et al. discloses as shown in Figures 1-3, a telescoping needle assembly, comprising: an outer cannula (dilator 16, see paragraph [0013]) ; a needle (needle 12, see paragraph [0013]) telescopically disposed within the outer cannula; see Figures 2 and paragraph [0020]; and a handle (body 20, see paragraph [0013]) operatively coupled to the outer cannula and the needle, wherein the handle comprises a locking member (actuation button 2318, see paragraph [0112]) capable of locking the needle in a retracted position, wherein a distal end of the needle is sharp. 
To be clear, the plain meaning of the term “retracted” is interpreted to mean to be drawn in or pulled back (as defined by Merriam Webster’s dictionary) and is not inconsistent with the specification. Cuevas et al. discloses a part of the needle 12 is drawn in or pulled back within body 20 and then locked. See paragraph [0020].  It is the position of the Office that this meets the limitation of the recited “retracted position” as recited in the claim.
Regarding claim 2, Cuevas et al. discloses a middle cannula (sheath 14, see paragraph [0013]) telescopically disposed within the outer cannula, wherein the needle is telescopically disposed within the middle cannula. 
Regarding claim 10, Cuevas discloses wherein a distal end of the needle is capable of being constrained away from a dilator lumen wall when the needle is inserted into a dilator lumen if manipulated by hand. see paragraph [0013]
Claim(s) 1, 2, 9, 11, 12, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 6,572,593 (Daum) 
Regarding claim 1, Daum discloses as shown in Figures 1-3, a telescoping needle assembly, comprising: an outer cannula (cannula 10, see col. 8, lines 27-38) ; a needle (stylet 18, see Fig. 4) telescopically disposed within the outer cannula; and a handle ((handles 6,7, 8 see Figure 3)) operatively coupled to the outer cannula and the needle, wherein the handle comprises a locking member (projection 24, see col. 8, lines 54-65) capable of locking the needle in a retracted position, wherein a distal end of the needle is sharp.
Regarding claim 2, Daum et al. discloses a middle cannula (catheter 9, see col. 8, lines 27-38,) telescopically disposed within the outer cannula, wherein the needle is telescopically disposed within the middle cannula
Regarding Claims 9, 11, 12 Daum discloses wherein when the needle is in the retracted position a distal end of the needle is capable of not extend beyond a distal end of the middle cannula, wherein the locking member is capable of axially displacing the needle and the middle cannula to an extending position (by unlocking it and allowing it be moved), and wherein a distal portion of the needle and a distal portion of the middle cannula extend beyond a distal end of a dilator, wherein the handle is configured to axially displace the needle and the middle cannula to an extending position, and wherein a distal portion of the needle and a distal portion of the middle cannula extend beyond a distal end of a dilator. See Figures 2, 3 and see col. 8, lines 54-65.
Regarding claims 21-23, Daum discloses as shown in Figures 1-3 a telescoping needle system, comprising: a dilator; a first elongate member (cannula 10, see col. 8, lines 27-38); a second elongate member (catheter 9, see col. 8, lines 27-38) telescopically disposed within the first elongate member; a needle (stylet 18, see Fig. 4) telescopically disposed within the second elongate member; and a handle ((handles 6,7, 8 see Figure 3))operatively coupled to the first and second elongate members and the needle, wherein the handle comprises a locking member that is configured to lock the needle in a retracted position, wherein a sharp distal end of the needle is disposed within the second elongate member, wherein the sharp distal end of the needle is capable of not skivinga lumen wall of the dilator when the needle is inserted into a lumen of the dilator, wherein the handle is configured to advance the needle to an extending state, and wherein a distal end of the needle extends beyond a distal end of the second elongate member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0163942 (Cuevas et al.) in view of U.S. Patent Publication Number 2007/0043388 (Greenwood) and U.S. Patent Publication Number 2003/0233115 (Eversull et al.)
Regarding claim 3, Cuevas fails to disclose wherein distal ends of the outer and middle cannulae are blunt. 
Greenwood, from the same filed of endeavor teaches a similar assembly as shown in Figure 1, where the distal end of the outer cannula (dilator) is blunt, for the purpose of minimizing the risk of perforating a vessel wall if undue force is exerted. See paragraph [0064].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the telescoping needle assembly disclosed by Cuevas by making the distal end of the outer cannula blunt, in order to minimize the risk of perforating a vessel wall if undue force is exerted.
Eversull et al., from the same filed of endeavor teaches a similar assembly as shown in Figure 1, where the distal end of the inner cannula (sheath) is blunt, for the purpose of minimizing the risk of perforating a vessel wall if undue force is exerted. See paragraph [0063].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the telescoping needle assembly disclosed by Cuevas by making the distal end of the inner cannula blunt, in order to minimize the risk of perforating a vessel wall if undue force is exerted.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over over U.S. Patent Publication Number 2009/0163942 (Cuevas et al.) in view of U.S. Patent Publication Number 2010/0160863 (Heuser)
Regarding claim 5, Cuevas fails to disclose wherein the outer cannula has an arcuate shape adjacent a distal end portion. 
Heuser, from the same field of endeavor teaches a similar outer cannula (dilator) as shown in Figures 15, 17, where the outer cannula has an arcuate shape adjacent a distal end portion for the purpose of facilitating navigating branched vessel with minimal or no damage to the vessels. See paragraph [0060].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Cuevas such that the outer cannula has an arcuate shape adjacent a distal end portion in order to facilitate navigating branched vessel with minimal or no damage to the vessels

Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0125097 (Bruszewski et al.) in view of U.S. Patent Publication Number 2004/0054377 (Foster et al.)
Regarding claim 6, Bruszewski fails to disclose wherein the outer cannula comprises a spiral cut. 
Foster, from the same field of endeavor teaches a similar cannula wherein the outer cannula includes a spiral cut, for the purpose imparting flexibility on the outer cannula. See paragraph [0023].
It would have been obvious to one of ordinary sill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Bruszewski to include the spiral cut in the outer cannula in order to impart flexibility on the outer cannula.
Regarding claim 7, Bruszewski fails to disclose wherein the inner cannula comprises a spiral cut. 
Foster, from the same field of endeavor teaches a similar cannula wherein the inner cannula includes a spiral cut, for the purpose imparting flexibility on the outer cannula. See paragraph [0023].
It would have been obvious to one of ordinary sill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Bruszewski to include the spiral cut in the inner cannula in order to impart flexibility on the outer cannula.
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0149097 (Regnell et al.) in view of U.S. Patent Number 6,572,593 (Daum) 
Regarding claims 15-18, Regnell discloses as shown in Figures 7, 8  a method of performing an atrial transseptal access, comprising: inserting a dilator (dilator 82a, see paragraph [0009]) and a sheath (guide sheath 48, see paragraph [0009]) into a heart of a patient, wherein a distal end of the dilator is positioned against an atrial septum; obtaining a needle (82b, see paragraph [0009]), inserting the needle into a lumen of the dilator, and advancing the needle through the atrial septum, wherein the needle is advanced through the atrial septum by distal displacement of a handle or locking member. 
Daum, from the same field of endeavor teaches a similar method as shown in Figures 1-3 which includes the steps of obtaining a telescoping needle set, comprising: an outer cannula (cannula 10, see col. 8, lines 27-38); a middle cannula (catheter 9, see col. 8, lines 27-38) telescopically disposed within the outer cannula; a needle (stylet 18, see Fig. 4) telescopically disposed within the middle cannula; and a handle (handles 6,7, 8 see Figure 3) operatively coupled to the outer cannula, the middle cannula, and the needle; wherein the handle is configured to lock the needle in a retracted position (via projection 24 which is a locking member, see col. 8, lines 54-65), wherein a distal end of the needle is disposed within the middle cannula; unlocking the handle, wherein a distal end of the needle is disposed within the middle cannula; unlocking the handle, wherein the needle is advanced through the atrial septum by distal displacement of the locking member, for the purpose of deflecting the needle as its advanced making navigating it easier. See col. 5, lines 29-38 and col. 6, lines 23-41.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Regnell by substituting the needle for the needle assembly disclosed by Daum and performing the steps taught by Daum in order to deflecting the needle as its advanced making navigating it easier.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0149097 (Regnell et al.) in view of U.S. Patent Number 6,572,593 (Daum) as applied to claim 16 above, and further in view of U.S. Patent Publication Number 2002/0055716 (Nakagami)
Regarding claim 19, Regnell in view of Daum fail to disclose  wherein unlocking the handle comprises depressing the locking member. 
Nakagami, from the same field of endeavor teaches a similar method with a similar telescopic needle set as shown in Figure 1, where it has a similar locking member where unlocking the handle comprises depressing the locking member. See paragraph [0008].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Regnell in view of Daum by substituting the locking member disclosed by Regnell in view of Daum for the one disclosed by for the one disclosed by Nakagami such that unlocking the handle comprises depressing the locking member because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771